Opinion issued September 11, 2003








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-03-00792-CV
____________

IN RE CARL E. JORDAN, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION	Relator Carl E. Jordan has filed a petition for a writ of mandamus directed at
Harris County District Attorney Charles A. Rosenthal.
	A court of appeals or a justice of the court has jurisdiction to issue writs--other
than writs of mandamus against a district or county court judge--only when
necessary to enforce the jurisdiction of the appellate court.  Tex. Gov't Code Ann.
§ 22.221(a), (b) (Vernon Supp. 2003).  A court of appeals's jurisdiction under section
22.221(a) to issue writs is limited to cases in which the court has actual jurisdiction
of a pending proceeding.  Lesikar v. Anthony, 750 S.W.2d 338, 339 (Tex.
App.--Houston [1st Dist.] 1988, orig. proceeding).
	We have no actual jurisdiction over a pending proceeding in this case. 
Accordingly, we have no subject-matter jurisdiction to issue a writ of mandamus
directed at the district attorney.
	We dismiss for want of jurisdiction the petition for a writ of mandamus and all
pending motions.

PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Higley.